Pleading and practice; reference of procedural motions; review ~by court. — On February 14,1975 the court issued the following order:
Before kashiwa, Judge, Presiding, kuNzig and beNNett, Judges.
“Plaintiff’s request for review of the trial judge’s order on procedural motion, filed January 2, 1975, to review the trial judge’s order of December 24, 1974, denying plaintiff’s motion for leave to file second amendment to petition so as to aver exhaustion of administrative remedies as to reduction *860in grade, came before this court for consideration. Since the trial judge’s procedural order contained no statement as provided for in Rule 53(c) (2) (i), plaintiff’s request for review should have complied with Rule 53(c) (3) (ii). However, plaintiff made no effort to show the facts, as required by the Rule, necessary ‘to an understanding of the extraordinary circumstances warranting prompt review by the court despite the absence from the order of a statement by the trial judge as indicated in subdivision (1) of subparagraph (2) of this paragraph (c).’ Consequently, defendant has alleged that it has no idea of why plaintiff feels it necessary to seek review from the court and is, therefore, severely hampered in opposing plaintiff’s motion. For this reason alone, plaintiff’s motion should be denied.
“Furthermore, it would be useless to proceed with this case until plaintiff has exhausted his administrative remedies with respect to the allegations in his petition. In fact, this court on March 15,1974, specifically suspended proceedings to allow plaintiff to obtain the administrative relief,. This action should remain suspended until such administrative relief is obtained.
“Therefore, for the reasons above stated, plaintiff’s request for review of the trial judge’s order on procedural motion is hereby denied.”